Citation Nr: 1605972	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, diagnosed as schizophrenia, and if so, whether service connection is warranted.  

2.  Entitlement to a compensable rating for the residuals of a tonsillectomy. 

3.  Entitlement to service connection for a nasal condition. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974, with subsequent service in the Puerto Rico Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice, obtain additional records, and afford the Veteran a VA medical examination.  In November 2013, the Board denied the claims and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In September 2014, pursuant to the parties' Joint Motion for Remand (JMR) the November 2013 decision was vacated and the claims remanded to the Board for further action and adjudication consistent with the terms of the JMR.

In May 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to whether the Veteran's schizophrenia had its onset during service or within one year of his separation from service.  The requested opinion was received in August 2015.  That same month, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  No additional evidence or argument has been received.  Accordingly, the Board will proceed with the consideration of the Veteran's case.

The issues of entitlement to a compensable rating for service-connected residuals of a tonsillectomy and entitlement to service connection for a nasal condition are addressed in the REMAND portion of the decision below and are REMANDED to the AMC.


FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied service connection for a nervous disorder and the Veteran appealed.  The claim for service connection for a psychiatric disorder was denied in an August 1984 Board decision.  A January 2003 Board decision denied a reopened claim for entitlement to service connection for schizophrenia; however, the Veteran did not appeal this decision and it became final. 

2.  Evidence received since the January 2003 Board decision is new and material, and the Veteran's claim for a psychiatric disorder, diagnosed as schizophrenia, is reopened.

3.  Affording the Veteran the benefit of all reasonable doubt, the evidence of records shows that it is at least as likely as not that the Veteran's schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a psychiatric disorder, diagnosed as schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Based on New and Material Evidence

The Board finds that August 2015 VA medical opinion concerning the etiology of the Veteran's schizophrenia is new and material evidence sufficient to allow for the reopening of his previously denied claim of service connection for this psychiatric disability.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  In an April 1975 rating decision, the RO denied service connection for a nervous disorder.  The Veteran submitted a Notice of Disagreement (NOD) on this issue in February 1976.  Although a Statement of the Case (SOC) was not issued in response to the February 1976 NOD, the claim was subsequently denied in an August 1984 Board decision.  Thus, the April 1975 denial of service connection for a nervous disorder was subsumed by the August 1984 Board decision.  See 38 C.F.R. § 20.110.  Moreover, the Board notes that, after the RO reopened and denied the claim for service connection for schizophrenia in a November 2001 rating decision, the Board denied the claim in a January 2003 decision that was not appealed.  In June 2008, the Veteran submitted his current request to reopen a claim for service connection for a psychiatric disorder.    

The Board notes that a claim of service connection for on psychiatric condition includes all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the facts and circumstances of this matter show that the Veteran's current condition is a continuation of the same disorder that was addressed in the prior rating decisions and Board decisions.  The most recent medical evidence continues to reflect a diagnosis of schizophrenia.  Thus, the Board finds that the Veteran's current claim is not a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter). Accordingly, new and material evidence is required to reopen the claim. 

In August 2015, the Board received a medical opinion from a VA examiner concerning the etiology of the Veteran's schizophrenia.  This evidence is "new" because it was not previously of record, and "material" because it  addresses an unestablished element, i.e., whether the Veteran's schizophrenia had its onset in service or was manifest to a compensable degree within one year of service.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance, there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a psychiatric disability, claimed as schizophrenia, should be reopened.

Service Connection for Schizophrenia

The Board also finds that service connection for schizophrenia is warranted.  The Veteran has a current diagnosis of schizophrenia.  See May 2015 VHA Opinion.  He was diagnosed with schizophrenia in March 1976 and his medical records show that this disability has persisted since that time.  See id.  Schizophrenia is a chronic disease under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.384.  The issue, thus, is whether the Veteran's chronic schizophrenia was shown in service or manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In cases where the fact of chronicity in service is not adequately supported by the evidence of record, then a showing of continuity of symptomatology after discharge can be used to support a claim for disability compensation for the chronic disease.  See Walker, 708 F.3d at 1333.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's schizophrenia was shown in service.  The Veteran reported on several occasions that his psychiatric symptoms of insomnia, irritability, anger and aggression began when he was in service.  See March 1975 VA Examination Report; see also November 1982 Psychiatric Evaluation; February 2002 Hearing Tr. at 3.  During the March 1975 VA examination, the Veteran reported continuing insomnia and restlessness.  A VA outpatient treatment record from March 1976, less than two years after the Veteran's separation from service, notes that he was seen for symptoms including insomnia, restlessness, aggressiveness, irritability, nightmares, paranoid ideations and argumentativeness.  There was a diagnosis of a possible schizophrenic reaction of the undifferentiated type.  See March 1976 VA Treatment Record.  Records of VA inpatient psychiatric treatment in December 1980, records from the Social Security Administration, and clinical reports of treatment for psychiatric symptomatology by private and VA physicians through the 1980s and 1990s reflect frequent statements by the Veteran reporting symptomatology in service and continuing after separation from service.  In January 2000, the Veteran testified that he had difficulty sleeping and controlling his temper during service.  Moreover, two lay witnesses reported that they observed a change in the Veteran's behavior after his return from service, both stating that he became more angry and aggressive upon his return from the Army.  See January 1983 Statements of D.D. and M.R.  The Board notes that the Veteran and his witnesses are competent to give testimony concerning the onset of the symptoms they observed, and the Board finds their reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the lay witnesses did not specifically state how soon after the Veteran's separation from service they first noticed his changed behavior, the Board affords the benefit of the doubt to the Veteran.  

Moreover, the May 2015 VHA examiner stated that the psychotic features of schizophrenia typically emerge between the late teens and mid-thirties, with peak onset in early to mid-twenties for males, indicating that an onset of schizophrenia in 1973 or 1974, during the Veteran's active duty service, is consistent with the epidemiology of schizophrenia.  The Board notes that the May 2015 VHA examiner and the April 2002 VA examiner both opined that the Veteran's schizophrenia did not have its onset prior to March 1976 because no psychiatric symptoms were noted in the Veteran's service treatment records or during his March 1975 VA examination.  Nonetheless, as the competent and credible testimony of the Veteran and his witnesses establish that his symptoms were present during service, immediately after his separation from service and continued in the post-service years, the Board finds that the evidence of record is at least in equipoise on the issue of whether his schizophrenia was shown in service.  Because the evidence is in equipoise on this issue, service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for schizophrenia is granted.


REMAND

In the September 2014 JMR, the parties determined that the Board erred by (1) not ensuring compliance with 38 C.F.R. § 3.159(e) by informing the Veteran that VA could not verify his period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Puerto Rico National Guard; (2) failing to discuss whether the nasal symptoms reported by the Veteran and found on examination were part of his service-connected tonsillectomy residuals; and (3) not considering and adjudicating a claim of entitlement to service connection for a nasal condition (if it is determined that the nasal symptoms are not part of his service-connected disability).  See September 2014 JMR at 2-4.  The Board must remand this matter for compliance with the Court's September 2014 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  

Compensable Rating for Tonsillectomy Residuals

Additional development is necessary with regard to the Veteran's claim for an increased rating.  The evidence of record is unclear as to whether the Veteran's nasal symptoms are related to his service-connected tonsillectomy residuals or a wholly separate nasal condition.  The September 2009 and July 2013 VA examiners both noted that the Veteran had nasal symptoms, and diagnosed the Veteran with allergic rhinitis.  The July 2013 VA examiner also diagnosed the Veteran with chronic laryngitis.  There is no discussion by either VA examiner as to which of the Veteran's symptoms are related to his service-connected tonsillectomy residuals.  This question should be addressed on remand.  

Service Connection for a Nasal Condition

Additional development is also required with regard to the Veteran's claim of service-connection for a nasal condition.  As an initial matter, the Board notes that the RO has not yet adjudicated the issue of entitlement to service connection for a nasal condition.  However, given the terms of the JMR and the potential overlap between the Veteran's nasal condition and his service-connected tonsillectomy residuals, his claim must be developed and adjudicated as part of his claim for an increased rating.  See 38 U.S.C.A. § 5103A(g) (West 2015).

The Board finds that in additional to scheduling the Veteran for a VA examination to determine the nature and etiology of his nasal condition, the RO should make attempts to obtain any additional service treatment records that may be available.  First, a VA examination and opinion is necessary because one has not been provided as to the etiology of the Veteran's nasal condition.  Concerning the Veteran's service treatment records, his representative notes in a March 2015 written argument that a number of his service treatment records appear to be missing.  The Veteran reported that while stationed at Fort Jackson and in Berlin, he visited sick call on multiple occasions complaining of a recurrent bloody nose.  Only one record, dated May 1974, shows a complaint of nasal congestion.  Additionally, it is noted that service treatment records from the Veteran's service in the Puerto Rico National Guard have not been associated with the claims file.  On remand, further attempts should be taken to obtain any additional, available service treatment records.  If it is determined that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

Finally, as noted above, the parties determined that the Board erred by not ensuring compliance with 38 C.F.R. § 3.159(e) by informing the Veteran that VA could not verify his periods of ACDUTRA and/or INACDUTRA in the Puerto Rico National Guard.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make attempts through official channels to secure any outstanding service treatment records, including any available records from the Veteran's service in the Puerto Rico National Guard, as well as any outstanding records concerning the Veteran's National Guard service.  If it is determined that such records are unavailable, provide the Veteran with notice in compliance with 38 C.F.R. § 3.159(e).

2.  If any National Guard records are located, take additional steps to verify the Veteran's periods of ACDUTRA and/or INACDUTRA.  Notify the Veteran of all steps taken (both previously and in response to this Remand) to verify his periods of service and the results of those efforts in compliance with 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his nasal and status post-tonsillectomy disorders.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination addressing the current nature and severity of his service-connected tonsillectomy residuals, as well as the current nature and etiology of his nasal disorder.  Prior to the examination, the claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All diagnosed ear, nose and throat disorders should be identified.  The examiner should also specifically identify which of the Veteran's symptoms are related to his service-connected status post-tonsillectomy disability and which are related to his nasal condition.

With regard to the Veteran's diagnosed allergic rhinitis and any other nasal disorder found to be present, the examiner should address the following:

(1) Whether it is at least as likely as not that such
condition had its onset in service or is related to an injury or disease incurred in service.

(2) Whether it is at least as likely as not that such condition is caused by the Veteran's service-connected status post-tonsillectomy disability.

(3) Whether it is at least as likely as not that such condition is aggravated (permanently worsened) by the Veteran's service-connected status post-tonsillectomy disability. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all development has been completed (including any additional development that becomes necessary), adjudicate the remanded claims.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental SOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


